DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 03/23/2021 has been entered.   
Response to Arguments
Applicant's arguments filed 03/23/2021 concerning the amendments have been fully considered and those amendments overcome the objection and rejection set forth in the office action having notification date of 02/17/2021.   
Information Disclosure Statement
The Information Disclosure Statement form PTO/SB08a received on 04/28/2020 and considered on 02/09/2021 was corrected by Examiner Brier to correct the incorrect document number for Foreign Document Cite No. 1 to be the document actually provided on 04/28/2020, refer to the 112 page foreign reference document present in PE2E having publication number 2012-209831 received on 04/28/2020.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claims 1-20 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
	Kalva et al., US Patent Application Publication No. 2010/0158099, describes ROI metadata may be embedded within the encoded video, refer to paragraphs [0025], [0027]-[0030], [0036], and [0039].
	Dufaux et al., US Patent Application Publication No. 2009/0067626, describes in paragraph [0033] transmitting ROI shape information in metadata either as part of the Motion JPEG 2000 codestream, or on a separate channel.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	The prior art of record fails to teach or suggest in the context of independent claim 1 “the first frame of data including embedded data, Region-Of-Interest (ROI) information for each image line of a first plurality of image lines of the image, and Region-Of-Interest (ROI) data for each image line of a second plurality of image lines of the image, the second plurality of image lines including the first plurality of image lines” (emphasis added).  The same limitations are present in each of independent claims 15, 17, and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571) 272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 





JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613